DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Alexander P. Brackett on 02/25/2021.
The application has been amended as follows: 
Claim 8, line 7: the word -- first -- has been inserted before the word “removable”.
Claim 8, line 8: the word -- first -- has been inserted before the word “ladder”.
Claim 8, line 9: the word -- second -- has been inserted before the word “pair”.
Claim 8, line 10: the word -- second -- has been inserted before the word “pair”.
Claim 8, line 11: article “a” has been deleted and replaced with article -- said --.
Claim 11, line 3: the phrase -- first and second -- has been inserted before the word “ladder”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “a pair of opposed apertures in the second end of said spaced side rails, and a second removable rung sized to be inserted through said pair of opposed apertures and said hollow rung of said second ladder, whereby said attachment is secured to both a first and a second ladder”; in addition to the rest of the limitations of claim 8 reads over the prior art since while prior art discloses attachments that are wider than the rails of the ladders they do not operate by removable rungs inserted into opposed apertures in first and second ends of a removable ladder attachment, and a modification of the prior art to have such feature would include major re-designing of the reference and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634 

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634